Title: From John Quincy Adams to William Stephens Smith, 26 March 1806
From: Adams, John Quincy
To: Smith, William Stephens



Dear Sir.
Washington 26. March 1806.

I received last Evening your favour of the 23d:—The appointment of Mr. Schenck had been two or three days before confirmed by the Senate—I most sincerely lament your removal from the Office of Surveyor; but this act is exclusively within the power of the President, and the only notice he usually gives to the Senate of a removal is by a new Nomination to the Office—Such was the case in the present instance—The first intimation I had of your being suspended was the nomination of the new Officer. Neither have the Senate, or, I believe, any of your friends in this body, any influence which could affect a nomination in favour of your brother, or in opposition to that which was made.
With respect to your connection with General Miranda, or the knowledge which the President or Secretary of State had of his projects, I know nothing but what is to be collected from the Newspapers; never having had any communication from you, from Miranda, or from the Executive on this Subject. If you were induced to believe that it was the President’s intention to countenance any purpose of hostility to Spain, I very much regret both the fact and its consequences—That he had no such intention is obvious from the course of policy which has prevailed, and has always appeared evident to me, from the time when I had last the pleasure of seeing you at New-York—Of the grounds you may have had for a different inference I am unable to judge; not knowing what they were.
I am, Dear Sir, with sincere attachment, yours’.
